Title: From George Washington to Tobias Lear, 18 March 1799
From: Washington, George
To: Lear, Tobias

 

Dear Sir,
Mount Vernon March 18th 1799

I recollect no business of sufficient importance to require your return hither, sooner than Doctr Thornton conceives will allow him sufficent time to effect your cure. Were the case however otherwise, far would it be from me, to request this return before so desirable an object is accomplished. I do not therefore wish you to hurry it, on account of my business.
Charles takes a horse up for Washington, which I pray may be sent to Mr Laws—or wherever he is.
Mrs Washington and myself are, as you left us; & join in best wishes for Doctr Thornton’s success in your case. With very great esteem, & compliments to enquiring friends, I am Your Affectionate

Go: Washington

